Citation Nr: 1224062	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  10-12 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002). 

The Veteran appellant had active service in the United States Army from September 1940 to February 1946.  Thereafter he was a member of the National Guard; he was called to active duty and served in the Army from August 1950 to October 1965, when he retired.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) in which the RO, in part, denied the appellant's claim for service connection for bilateral hearing loss.

The Board denied the appellant's claim for service connection for bilateral hearing loss in a decision dated December 29, 2011.  The appellant then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2011, the Secretary of VA filed a Motion for Remand.  A May 2012 Order of the Court granted the Secretary's Motion and vacated the Board's decision.  The issue on appeal was remanded for readjudication pursuant to the provisions of 38 U.S.C.A. § 7252(a).


FINDING OF FACT

The evidence for and against the appellant's claim is at least in relative equipoise on the question of whether his currently diagnosed bilateral hearing loss is related to acoustic trauma in service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Board is granting in full the benefit sought on appeal (service connection).  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

II. The Merits of the Claim

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Furthermore, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant contends that he currently suffers from bilateral hearing loss due to noise exposure from artillery fire and heavy equipment related to his duties as a an artillery officer while on active duty during WWII and the Korean War.  He maintains that his bilateral hearing is related to his in-service noise exposure.  The appellant's service personnel records reflect that he was assigned to an artillery battery during WWII, including service in the Aleutians, on Saipan and on Iwo Jima.  He also served with an artillery battery in Korea between 1952 and 1954.

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  A problem hearing is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The determination of whether a veteran has a ratable hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability (for VA purposes) when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Id. at 157.  

Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization 
(ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.

Review of the appellant's service medical treatment records reveals that during examinations conducted in April 1942, February 1943, and April 1943, the appellant's hearing acuity was measured by low conversational voice (20/20).  The appellant's hearing acuity was measured by whispered and/or spoken voice (15/15 bilaterally) on tests conducted in September 1953, and November 1955.  

On an audiological evaluation accomplished in October 1956, converted pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
n/a
30
LEFT
20
10
10
n/a
20

On an October 1957 audiological evaluation, converted pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
n/a
30
LEFT
10
5
5
n/a
15

On an audiological evaluation in March 1964, converted pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
25
20
LEFT
10
5
5
20
30

On a November 1964 audiometric evaluation, converted pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
10
15
LEFT
10
5
0
20
20

The Veteran indicated on an August 1965 medical history report that he had had ear, nose, or throat trouble.  On the August 1965 retirement audiometric evaluation, converted pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
n/a
5
LEFT
15
10
10
n/a
25

The post-service records show that the appellant underwent a VA examination in January 1966, including an audiogram; the converted pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
n/a
40
LEFT
25
10
5
n/a
30

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 98 percent in the left ear.  The right ear met the standard found in 38 C.F.R. § 3.385 for a current hearing loss disability for VA purposes.  

The examiner noted that the appellant had indicated that he felt that his hearing was not as good as it had been and that he had first noticed a loss of hearing acuity about two years before when he was still in the military.  The examiner rendered a diagnosis of loss of auditory acuity, bilateral, mild (high tones only).

The appellant underwent another VA examination in March 1971, including an audiogram; the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
n/a
30
LEFT
10
0
10
n/a
25

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 98 percent in the left ear.

The appellant's August 2009 VA treatment notes indicate that he was interested in obtaining hearing aids.  He was fitted with hearing aids in October 2009.

The appellant was afforded a VA examination in August 2009; he reported being exposed to weapons fire and heavy equipment noises during his military service.  He also reported being exposed to noise from recreational shooting.  He denied any history of ear infections, ear pain, ear surgeries, vertigo, ototoxicity, medications, or head injuries.  The Veteran worked in management positions after service.  The appellant underwent audiometric testing which yielded the following puretone threshold results, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
55
70
75
LEFT
35
30
70
75
85

Each ear met the standard found in 38 C.F.R. § 3.385 for a current hearing loss disability for VA purposes.  The examiner diagnosed the Veteran with mild to severe sensorineural hearing loss with good speech recognition ability.  The examiner said an opinion as to the etiologic cause of the appellant's hearing loss could not be rendered without resorting to speculation because the claims file was not available for review.

The Veteran underwent another VA examination in March 2010; the associated audiometric testing yielded the following puretone threshold results, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
55
75
75
LEFT
45
30
70
70
80

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 90 in the left ear.  Each ear met the standard found in 38 C.F.R. § 3.385 for a current hearing loss disability for VA purposes.  

The examiner opined that the appellant's bilateral hearing loss was not caused by, or a result of, his work as a logistics officer while in the Army.  The rationale for that opinion was that the results of the in-service hearing tests, including the retirement physical examination, all indicated normal hearing bilaterally.  The examiner did not explicitly state an opinion as to the etiologic cause of the appellant's currently diagnosed bilateral hearing loss.

The evidence unfavorable to the claim for service connection consists of the service separation examination report which contains no mention of hearing loss; the many years between service and clinical documentation of hearing loss in the left ear that met the requirements of 38 C.F.R. § 3.385; and the March 2010 negative VA audiology opinion.  

As to the negative March 2010 audiology opinion, once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  "Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

A medical examination has been found inadequate because the examiner did not provide an etiological opinion and did not review prior medical records.  Barr, 21 Vet. App. at 311.  The March 2010 VA audiological examiner did not discuss the appellant's service in an artillery battery during WWII and the Korean War or the notation in the appellant's VA examination report of January 1966 that he had noticed some hearing loss while he was in the military and therefore, it appears that the audiologist's opinion was based on, at best, an incomplete review of the records in the claims file.  Thus, that audiology opinion is of limited probative value.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of a veteran's claims folder).

Viewing the evidence in the light most favorable to the Veteran, the positive evidence of record consists of the fact that he currently suffers from bilateral sensorineural hearing loss, and that he served as part of an artillery battery for several years while he was on active duty, including in the Pacific Theater during WWII and in Korea during the Korean War.  Based on the appellant's service record, it may be assumed that he experienced noise trauma associated with his Army duties.  See VA Fast Letter No. 10-35 (Sept. 2, 2010).  In addition, the Veteran is competent to assert the occurrence of in-service injury.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Although there is no objective evidence to support a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure and chronicity of symptoms as credible.  In addition, there is VA medical evidence dated in January 1966 that indicates that the appellant's complaint of hearing loss dated back to his military service.  Furthermore, a diagnosis of mild loss of auditory acuity (bilateral) was rendered during the January 1966 VA examination and increases in the appellant's hearing thresholds were documented in his service medical treatment records.  For example, in October 1956, the puretone threshold results, in decibels and at 4000 hertz, were 30 on the right and 20 on the left.  At the January 1966 VA audiometric examination, the puretone threshold results, in decibels and at 4000 Hertz, were 40 on the right and 30 on the left - an increase of 10 decibels in each ear.  The Court has held that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The evidence for and against the Veteran's claim for service connection for bilateral hearing is at least in approximate balance.  The Board will resolve any doubt in the Veteran's favor and find that the Veteran's bilateral hearing loss is as likely the result of his noise exposure in service as it is the result of some other factor or factors.  Accordingly, service connection is warranted for bilateral hearing loss.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


